Citation Nr: 1701441	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the appellant may be substituted for the Veteran for the purpose of processing the claim to completion.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

9.  Entitlement to service connection for a dental disability.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1981, and from December 1990 to July 1991.  He also had extensive service in the reserve, including a period of active duty for training from August to December 1974.  He died in December 2015.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Regional Office.  

In light of the Veteran's December 2015 death the Board dismissed his appeal.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1302 (2015).  In March 2016, the appellant filed a motion to be substituted for the Veteran for the purposes of processing the claim to completion.  

After reviewing the record, the Board finds that further development of the case is necessary prior to further consideration by the Board.  Accordingly, this case is remanded to the Agency of Original Jurisdiction (AOJ) for the actions set forth below.

REMAND

The record does not contain a copy of the Veteran's death certificate, private treatment records dated after July 2012, or VA treatment records dated after January 2014 through the date of his death in December 2015.  Hence, further development is in order.

In her March 2016 motion for substitution the appellant asserted that she had been the Veteran's common law wife and had lived with him since September 1979.  To date, however, the AOJ has not adjudicated the appellant's motion to include whether she does, in fact, have standing to be substituted for the Veteran.  

The evidence at this time shows that the Veteran's marital status at the time of his death was unclear.  A marriage certificate shows that the Veteran married Linda in 1967.  In a September 1983 Declaration of Marital Status (VA Form 21-686c), the Veteran reported that he separated from Linda in 1977, and that she lived in another state.  There is no evidence on file that Linda and the Veteran were ever divorced.  

Military records, such as the reports of an October 1990 retention examination and a June 1991 redeployment examination, show that the Veteran listed Linda as his point of contact.  

During an examination in the mid-1990's, after 21 years of service, the Veteran listed the appellant as his emergency contact and as his girlfriend.  During treatment at the Pinehurst Surgical Clinic in August 2006, the Veteran listed his marital history as single.  The appellant was listed as a support person and friend.  

During VA treatment in January 2009, the Veteran listed his marital status as married.  

In his March 2009 claim (VA Form 21-526), the Veteran listed the appellant as his contact person and his friend.  He listed his marital status as a surviving spouse.  

During the May 2011 VA psychiatric examination, the Veteran reported that Linda had died; however, her death has not been verified.  

During a July 2011 VA general medical examination, the Veteran listed his marital status as widower and noted that he had a fiancé.  On a Social Security Administration Data, dated in February 2016, the box for Veteran's marital status is blank.  In the Veteran's obituary, the appellant is identified as a very special friend and the Veteran's love who had been with him 36 years.  She is not identified as the Veteran's spouse.

Inasmuch as there is outstanding, relevant evidence in this case, the case is remanded to the AOJ for the following actions:

1.  Notify the claimant of VA's duties to notify and assist her in the development of her motion for substitution and the criteria to be considered the Veteran's surviving spouse.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

2.  Obtain a copy of the Veteran's death certificate.   

3.  Thereafter adjudicate the appellant's motion to be substituted for the Veteran.  In so doing, determine whether the appellant is the Veteran's surviving spouse under VA regulations to specifically include 38 C.F.R. §§ 3.50 and 3.52 (2016).  

IF, AND ONLY IF, it is determined that the appellant may be substituted for the Veteran, readjudicate the claims of entitlement to service connection for a left leg disability, a left foot disability, tinnitus, allergies, a prostate disorder, a skin disorder, an acquired psychiatric disorder, and a dental disability.

If the Veteran's service connection claims are readjudicated, ensure that all medical records (VA and non-VA) have been associated with the claims file.  They must include, but are not limited to, records of his private medical treatment after July 2012 and records of his VA treatment after January 2014.  

If any benefit sought on appeal is not granted to the appellant's satisfaction, she must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


